Case 7:20-cv-00772-MFU-JCH Document 2 Filed 01/04/21 Page 1 of 6 Pageid#: 16




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                            ROANOKE DIVISION

KENNETH NEWKIRK,                                )
    Petitioner,                                 )   Civil Action No. 7:20cv00772
                                                )
v.                                              )
                                                )
DIRECTOR, DEPARTMENT OF                         )   By: Michael F. Urbanski
CORRECTIONS,                                    )   Chief United States District Judge
    Respondent.                                 )

                                  MEMORANDUM OPINION

       Kenneth Newkirk, a Virginia inmate proceeding pro se, has filed a petition for a writ

of habeas corpus pursuant to 28 U.S.C. § 2254. Newkirk is currently incarcerated within the

Western District of Virginia, and he names the Director of the Virginia Department of

Corrections (“VDOC”) as the respondent. Newkirk explains that he is in custody pursuant

to a 2014 criminal judgment from the Hampton Circuit Court. ECF No. 1. His petition,

however, does not challenge the validity of his underlying conviction. Instead, it challenges

his current custody on the grounds that the conditions of his confinement violate his

constitutional rights.

       Newkirk’s petition lacks detail, to say the least. Aside from repeatedly stating that

“this is a federal matter that started in the Western District court,” his petition contains only

two paragraphs of any substance. And those paragraphs contain no factual allegations, only

legal conclusions or general statements of claims. The first states: “I have a constitutional

right not to be in a prison of which I am under imminent danger of serious physical injury,

cruel and unusual punishment, violation of the 8th Amendment and the U.S. Bill of Rights.”

Id. at 5. He then cites to several cases and states that on January 14, 2020, and July 16, 2020,
Case 7:20-cv-00772-MFU-JCH Document 2 Filed 01/04/21 Page 2 of 6 Pageid#: 17




the United States Court of Appeals for the Fourth Circuit “determined [he] had alleged a

pattern of official misconduct reflecting a likelihood of imminent serious physical injury.” 1

Id.

        The second paragraph simply states: “Due to the fact that I’m under imminent

danger of serious physical injury, I request that the convictions be dismissed and I be

immediately released from prison.” Id. at 14. He claims that he fears “for [his] safety in

custody of the [VDOC]” and he “no longer want[s] to deal with” the “pattern of misconduct

evidencing the likelihood of imminent serious physical injury.” Id.

        At the outset, the court notes that, although it is not a settled question in this circuit,

it appears that a habeas petition under § 2254 is not the appropriate vehicle for Newkirk’s

challenges. The Supreme Court has explained that “when a state prisoner is challenging the

very fact or duration of his physical imprisonment, and the relief he seeks is a determination

that he is entitled to immediate release . . ., his sole federal remedy is a writ of habeas

corpus.” Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). The Preiser Court expressly left

open, however, an issue directly implicated here: whether challenges to the conditions of a

prisoner’s confinement, which clearly may be brought as civil rights actions, are also

cognizable as habeas petitions. Id. at 499–500.

        As to that issue, the federal circuits are split. Toure v. Hott, 458 F. Supp. 3d 387, 398

(E.D. Va. 2020) (discussing circuit split); see also Wilborn v. Mansukhani, 795 F. App’x 157,

163–64 (4th Cir. 2019) (same). The Fourth Circuit has not addressed the issue in a published

        1  Newkirk does not provide citations for these cases. The July 16, 2020 decision appears to be
Newkirk v. Kiser, 812 F. App’x 159 (4th Cir. 2020), and the referenced January 14, 2020 decision appears to
be a court order in the same case that granted Newkirk in forma pauperis status on appeal. See Newkirk v.
Kiser, No. 19-7649 (4th Cir. Jan. 14, 2020).


                                                    2
Case 7:20-cv-00772-MFU-JCH Document 2 Filed 01/04/21 Page 3 of 6 Pageid#: 18




decision. In its unpublished decision in Wilborn, however, the Fourth Circuit followed

those circuits that have held that habeas is not available to challenge prison conditions. 795

F. App’x at 163–64. In doing so, it explained that its conclusion was consistent with prior

unpublished Fourth Circuit decisions. Id. at 164. As an example, it cited to Rodriguez v.

Ratledge, 715 F. App’x 261 (4th Cir. 2017), where the court addressed a federal prisoner’s

due process challenge to his transfer to a maximum security facility and stated that “courts

have generally held that a § 1983 suit or a Bivens action is the appropriate means of

challenging conditions of confinement, whereas § 2241 petitions are not.” Id. at 266.

        In Wilborn, the prisoner sought a transfer from a particular prison, not a release from

custody as Newkirk does. But the plaintiffs in Toure sought release from imprisonment, and

that court relied on Wilborn to conclude that a habeas remedy was not available. 458 F.

Supp. 3d at 398; Hallinan v. Scarantino, 466 F. Supp. 3d 587, 602 (E.D.N.C. 2020)

(reasoning, in addressing a motion for preliminary injunction, that habeas could not be used

to challenge conditions of confinement, even though petitioners were seeking release).

        After discussing some contrary authority, the Toure court reasoned that the mere fact

that a prisoner requests release is not sufficient to allow him to utilize the habeas remedy. 2

Instead, he also must challenge “the fact, duration, or validity of confinement, in conjunction

with [that] request.” 458 F. Supp. 3d at 400. To find habeas jurisdiction in a circumstance

where a prisoner asks to be released but challenges only the conditions of his confinement

would undermine the writ’s rationale because “a foundational requirement—that the


        2  The Toure court further explained that the potential remedy for unconstitutional conditions might
include injunctive relief, such as a curing of the conditions to eliminate the constitutional violation, but it
likely would not include release. Id. at 401–02.


                                                      3
Case 7:20-cv-00772-MFU-JCH Document 2 Filed 01/04/21 Page 4 of 6 Pageid#: 19




complained of custody be unlawful—would be eliminated.” Id. at 401 (citing Preiser, 411

U.S. at 486); see also Hallinan, 466 F. Supp. 3d at 602 (“[R]ead in context and in light of

subsequent precedent, [Preiser’s] phrase ‘fact of physical imprisonment’ refers to a challenge

to the legality vel non of the petitioner’s conviction or sentence.”).

        With regard to Newkirk’s case in particular—which lacks any factual allegations—the

court sees no reason to deviate from the Fourth Circuit’s decisions in Rodriguez and

Wilborn, and so reaches the same conclusion as the Toure and Hallinan courts.

Accordingly, the court concludes that habeas is not an available remedy for Newkirk’s

challenges to the conditions of his confinement. 3 As a habeas petition, then, it must be

dismissed without prejudice.

        Moreover, the court declines to recharacterize Newkirk’s petition as a § 1983 action

because, so construed, it would be subject to dismissal for several reasons. 4 First of all,

because Newkirk has had at least three previous actions or appeals dismissed as frivolous or

for failure to state a claim, he is subject to the restrictions set forth in 28 U.S.C. § 1915(g).

Newkirk v. Kiser, 812 F. App’x 159, 159 (4th Cir. 2020), petition for cert. filed, No. 20-6026

(U.S. Oct. 15, 2020) (noting that Newkirk is subject to the restriction). Specifically, he is

prohibited from proceeding without prepayment of the full filing fee unless he is able to

adequately allege that he is in imminent danger of serious physical injury. Id.
        3   Furthermore, a federal court may not grant a § 2254 habeas petition unless the petitioner first
exhausted the remedies available in the courts of the state in which he was convicted. 28 U.S.C. § 2254(b);
Preiser, 411 U.S. at 477. The exhaustion requirement is satisfied by seeking review of a claim in the highest
state court with jurisdiction to consider the claim. O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999). Even if
it were a proper habeas petition, Newkirk’s petition clearly alleges that he has not raised these claims before a
Virginia state court.

        4The court also notes that Newkirk currently has a § 1983 case pending before another judge of this
court. Newkirk v. Kiser, No. 7:19-cv-00648 (W.D. Va.).


                                                       4
Case 7:20-cv-00772-MFU-JCH Document 2 Filed 01/04/21 Page 5 of 6 Pageid#: 20




           Newkirk’s petition, however, fails to allege any facts sufficient to satisfy that

requirement. Merely reciting the words “imminent danger of serious physical injury” is

insufficient. Johnson v. Warner, 200 F. App’x 270, 272 (4th Cir. 2006) (“Vague, speculative,

or conclusory allegations are insufficient to invoke the exception of § 1915(g) . . . .”);

Shepherd v. Annucci, 921 F.3d 89, 97 (2d Cir. 2019) (affirming district court’s conclusion

that imminent danger claim was “without foundation” when the prisoner’s explanation was

“both circular and completely conclusory”). Newkirk’s burden is likewise not satisfied by

the mere fact that months ago, in a different case, the Fourth Circuit found that he had

sufficiently stated allegations of imminent physical danger.

           Furthermore, Newkirk alleges no facts at all in support of any claim, and thus fails to

state a claim for which relief can be granted. See Giarratano v. Johnson, 521 F.3d 298, 302

(4th Cir. 2008) (explaining that when determining whether a pleading adequately alleges a

claim, a court need not accept as true a complaint’s legal conclusions, “unwarranted

inferences, unreasonable conclusions, or arguments”) (citation omitted). Lastly, Newkirk

fails to name any individual person who had personal involvement in depriving him of any

constitutional right, as required to state a claim under § 1983. See Wilcox v. Brown, 877

F.3d 161, 170 (4th Cir. 2017). Instead, he simply names the Director of VDOC as a

respondent, but he fails to identify any actions by him personally, so as to state a valid

claim. 5




           5Newkirk’s petition fails to allege facts sufficient to establish the Director’s liability under a
supervisory liability theory, either. See Wilkins v. Montgomery, 751 F.3d 214, 226 (4th Cir. 2014) (setting
forth requirements of such a claim).


                                                     5
Case 7:20-cv-00772-MFU-JCH Document 2 Filed 01/04/21 Page 6 of 6 Pageid#: 21




       For all of these reasons, Newkirk’s petition, if construed as a § 1983 claim, would be

subject to dismissal, and the court declines to so construe it.

                                       CONCLUSION

       For the foregoing reasons, Newkirk fails to state a claim sounding in habeas, and so

his petition will be dismissed without prejudice. The court declines to construe his claim as a

civil rights action asserting claims under 42 U.S.C. § 1983 because his claims are subject to

dismissal. If Newkirk believes he can remedy the identified deficiencies, he may file a

separate civil complaint.

       It is so ORDERED.

       An appropriate order will be entered.

                                             Entered: January 4, 2021
                                                                  Michael F. Urbanski
                                                                  Chief U.S. District Judge
                                                                  2021.01.04 13:16:16 -05'00'

                                             Michael F. Urbanski
                                             Chief United States District Judge




                                                6
